Case 6:20-cv-00428-JCB-KNM Document 21 Filed 01/25/21 Page 1 of 1 PageID #: 39




                                  No. 6:20-cv-00428

                                 Johnny Ray Roulett,
                                      Plaintiff,
                                         v.
                                 Smith County et al.,
                                     Defendants.


                                       ORDER

                This civil rights action was referred to United States Mag-
            istrate Judge K. Nicole Mitchell pursuant to 28 U.S.C.
            § 636(b)(3). The magistrate judge issued a report recommend-
            ing that plaintiff’s case be dismissed without prejudice for
            failure to comply with a court order dated December 28, 2020.
            Doc. 19. A copy of this report was sent to plaintiff at his last-
            known address, which was returned as “undeliverable.” Doc.
            20.
                Having reviewed the magistrate judge’s report, and being
            satisfied that it contains no clear error, the court accepts its
            findings and recommendations. Plaintiff’s case is dismissed
            without prejudice for failure to comply with a court order.
                                 So ordered by the court on January 25, 2021.



                                               J. C AMPBELL B ARK ER
                                             United States District Judge
